Order filed, July 22, 2019.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-19-00509-CV
                                 ____________

                     LAWRENCE D. PENNONI, Appellant

                                         V.

   MICHAEL E. BEAARD, BETH M. BEARD, JAMES F. HALLEY IV,
  ADELA GAARCIA, DAVID O. CRAIG, AND WWBRS INVESTMENTS
                       LLC, Appellee


                    On Appeal from the 215th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2018-90739


                                      ORDER

      The reporter’s record in this case was due July 8, 2019. See Tex. R. App. P.
35.1. The court has not received a request to extend time for filing the record. The
record has not been filed with the court. Because the reporter’s record has not
been filed timely, we issue the following order.

      We order Cantrece Addison, the official court reporter, to file the record in
this appeal within 30 days of the date of this order.


                                   PER CURIAM